Citation Nr: 1816746	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-21 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for sciatica, left lower extremity, associated with thoracolumbar strain with thoracic arthritis. 

2.  Entitlement to an initial evaluation in excess of 10 percent for sciatica, right lower extremity, associated with thoracolumbar strain with thoracic arthritis.

3.  Entitlement to an increased evaluation for thoracolumbar strain with thoracic arthritis (previously back pain, muscular), initially evaluated as 10 percent disabling prior to July 2, 2013, and as 20 percent disabling thereafter, to include on an extraschedular basis. 

4.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Gerard J. Childress, Agent
ATTORNEY FOR THE BOARD

N. Brown, Associate Counsel


INTRODUCTION

The Veteran had active duty in the Army from September 1982 to August 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

In October 2013, the Veteran raised new claims for service connection for the following disabilities: spinal condition, cervical, as secondary to service-connected issues of thoracolumbar strain with thoracic arthritis; and severe headaches as secondary to spinal issues.  The Veteran's agent conducted follow-up regarding these two claims in June 2015 and January 2016 correspondence.  To date, there has been no development of these claims and no rating decision has been issued.  Thus, these claims are referred to the AOJ for further development. 

As for a TDIU, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  In a February 2013 statement, the Veteran's agent raised the issue of the Veteran's employability.  In March 2013, the Veteran's agent then indicated that the Veteran did not wish to file for TDIU at that time.  Most recently, in June 2016, the Veteran's agent submitted April 2016 correspondence from the Veteran's employer, who stated that he did not feel the Veteran had the strength left to continue his position for much longer due to his back issues.  The Board finds that a claim for TDIU is part of the current appeal at this juncture and will be discussed below.



This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

REMAND

Increased Evaluation for Thoracolumbar Strain with Thoracic Arthritis and bilateral lower extremity sciatica

In a September 2017 VA examination, the examiner reported "no response provided" in ascertaining whether the Veteran reported flare-ups of the thoracolumbar spine.  In both his August 2012 and July 2013 VA examinations, the Veteran reported flare-ups that resulted in constant pain.  In a July 2016 VA treatment record, the Veteran reported a flare-up of his lower back and needed a new prescription for oxycodone, which was increased by his physician.  This occurrence was not addressed in his September 2017 examination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  On remand, a new examination is warranted to take into account the Veteran's disability, to include during flare-ups. 

Extraschedular Rating for Thoracolumbar Strain

In June 2015 correspondence, the Veteran's agent requested that extraschedular consideration be granted for the Veteran's service-connected spinal issues.  In the April 2016 correspondence from the Veteran's employer, the manager asserted that the Veteran's ability to handle the workload had tremendously decreased due to his back issues.  He also stated that the Veteran had missed numerous days of work due to hospital and clinic visits.  In light of this evidence, the Board finds that the matter must be referred to the Under Secretary for Benefits or the Director of Compensation Service for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).

TDIU

With regard to TDIU, as noted above, in a February 2013 statement, the Veteran's agent raised the issue of the Veteran's employability.  In March 2013, the Veteran's agent then indicated that the Veteran did not wish to file for TDIU at that time.  Most recently, in June 2016, the Veteran's agent submitted April 2016 correspondence from the Veteran's employer, who stated that he did not feel the Veteran had the strength left to continue his position for much longer due to his back issues.  In light of the Veteran's prior statements, it is unclear whether he wishes to pursue a TDIU claim.  On remand, further follow-up is needed. 

On remand, any outstanding medical records should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be provided with all appropriate notice of the requirements for TDIU, as well as the appropriate paperwork, to include a VA Form 21-8940.

2.  After receiving the necessary authorization, obtain and associate with the claims file all of the Veteran's relevant outstanding private and VA Medical Center treatment records.  If after making such a request, a negative response is received, this must be documented in the claims file and the Veteran must be properly informed.

3.  After any additional evidence is associated with the claims file, the Veteran must then be afforded a VA examination to determine the severity of his service-connected thoracolumbar strain with thoracic arthritis and bilateral lower extremity sciatica.  The entire electronic claims file must be made available to and be reviewed by the examiner, and it must be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. 

The examiner must comment on the severity of the disabilities and report all signs and symptoms necessary for evaluating the disabilities under the rating criteria as indicated by the relevant DBQ.  This should include a response as to whether the Veteran currently has flare-ups, and all appropriate follow-up.  If the Veteran declines to answer, the file should be noted accordingly. 

The examiner must also describe the Veteran's symptoms and note the functional impairment of the Veteran's service-connected disabilities.  

An explanation for all opinions expressed must be provided. 

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The examiner should include a discussion of all prior medical opinions. 

If the examiner is unable to offer the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

4.  The AOJ should forward the record to the Under Secretary for Benefits or the Director of Compensation Service for a determination as to whether an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is warranted for the Veteran's thoracolumbar strain with thoracic arthritis, to include to include the combined effects of thoracolumbar strain and sciatica of the bilateral lower extremities.  In the opinion, the Director should specifically consider and address the pertinent evidence of record (including the April 2016 correspondence).

5.  Conduct any additional development as a result of the above actions.  If the benefits sought on appeal are not granted in full, the Veteran and his agent should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


